BROWN, P. J.
This is an appeal from an order resettling a decree of foreclosure. McHugh had a mechanic’s lien upon the mortgaged premises, which attached after $10,500 had been advanced on plaintiff’s mortgage. After the lien was filed, other advances were made on the mortgage, up to $15,000. The court decided that McHugh’s lien and his costs must be paid after the plaintiff was paid $10,500 and his costs. By inadvertence, he gave an allowance *342of $200 to the plaintiff, to be paid before McHugh’s lien and costs.. The decree, as resettled, corrects this, and makes the allowance payable after McHugh is paid. This is right. It was discretionary, at all events, with the trial court; and the order should be affirmed, with $10 costs and disbursements. All concur.